
	

113 HR 5018 IH: Federal Reserve Accountability and Transparency Act of 2014
U.S. House of Representatives
2014-07-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5018
		IN THE HOUSE OF REPRESENTATIVES
		
			July 7, 2014
			Mr. Huizenga of Michigan (for himself and Mr. Garrett) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Federal Reserve Act to establish requirements for policy rules and blackout periods of
			 the Federal Open Market Committee, to establish requirements for certain
			 activities of the Board of Governors of the Federal Reserve System, and
			 for other purposes.
	
	
		1.Short titleThis Act may be cited as the Federal Reserve Accountability and Transparency Act of 2014.
		2.Requirements for policy rules of the Federal Open Market Committee
			(a)In generalThe Federal Reserve Act (12 U.S.C. 221 et seq.) is amended by inserting after section 2B the
			 following new section:
				
					2C.Directive Policy Rules of the Federal Open Market Committee
						(a)DefinitionsIn this section the following definitions shall apply:
							(1)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on Financial Services of the House of Representatives and the Committee on
			 Banking, Housing, and Urban Affairs of the Senate.
							(2)Directive Policy RuleThe term Directive Policy Rule means a policy rule developed by the Federal Open Market Committee that meets the requirements of
			 subsection (c) and that provides the basis for the Open Market Operations
			 Directive.
							(3)GDPThe term GDP means the gross domestic product of the United States as computed and published by the Department
			 of Commerce.
							(4)Intermediate Policy InputThe term Intermediate Policy Input—
								(A)may include any variable determined by the Federal Open Market Committee as a necessary input to
			 guide open-market operations;
								(B)shall include an estimate of, and the method of calculation for, the current rate of inflation or
			 current inflation expectations; and
								(C)shall include, specifying whether the variable or estimate is historical, current, or a forecast
			 and the method of calculation, at least one of—
									(i)an estimate of real GDP, nominal GDP, or potential GDP;
									(ii)an estimate of the monetary aggregate compiled by the Board of Governors of the Federal Reserve
			 System and Federal reserve banks; or
									(iii)an interactive variable or a net estimate composed of the estimates described in clauses (i) and
			 (ii).
									(5)Legislative dayThe term legislative day means a day on which either House of Congress is in session.
							(6)Open Market Operations DirectiveThe term Open Market Operations Directive means an order to achieve a specified Policy Instrument Target provided to the Federal Reserve
			 Bank of New York by the Federal Open Market Committee pursuant to powers
			 authorized under section 14 of this Act that guide open-market operations.
							(7)Policy InstrumentThe term Policy Instrument means—
								(A)the nominal Federal funds rate;
								(B)the nominal rate of interest paid on nonborrowed reserves; or
								(C)the discount window primary credit interest rate most recently published on the Federal Reserve
			 Statistical Release on selected interest rates (daily or weekly), commonly
			 referred to as the H.15 release.
								(8)Policy Instrument TargetThe term Policy Instrument Target means the target for the Policy Instrument specified in the Open Market Operations Directive.
							(9)Reference Policy RuleThe term Reference Policy Rule means a calculation of the nominal Federal funds rate as equal to the sum of the following:
								(A)The rate of inflation over the previous four quarters.
								(B)One-half of the percentage deviation of the real GDP from an estimate of potential GDP.
								(C)One-half of the difference between the rate of inflation over the previous four quarters and two.
								(D)Two.
								(b)Submitting a Directive Policy RuleNot later than 48 hours after the end of a meeting of the Federal Open Market Committee, the
			 Chairman of the Federal Open Market Committee shall submit to the
			 appropriate congressional committees and the Comptroller General of the
			 United States a Directive Policy Rule and a statement that identifies the
			 members of the Federal Open Market Committee who voted in favor of the
			 Rule.
						(c)Requirements for a Directive Policy RuleA Directive Policy Rule shall—
							(1)identify the Policy Instrument the Directive Policy Rule is designed to target;
							(2)describe the strategy or rule of the Federal Open Market Committee for the systematic quantitative
			 adjustment of the Policy Instrument Target to respond to a change in the
			 Intermediate Policy Inputs;
							(3)include a function that comprehensively models the interactive relationship between the
			 Intermediate Policy Inputs;
							(4)include the coefficients of the Directive Policy Rule that generate the current Policy Instrument
			 Target and a range of predicted future values for the Policy Instrument
			 Target if changes occur in any Intermediate Policy Input;
							(5)describe the procedure for adjusting the supply of bank reserves to achieve the Policy Instrument
			 Target;
							(6)include a statement as to whether the Directive Policy Rule substantially conforms to the Reference
			 Policy Rule and, if applicable—
								(A)an explanation of the extent to which it departs from the Reference Policy Rule;
								(B)a detailed justification for that departure; and
								(C)a description of the circumstances under which the Directive Policy Rule may be amended in the
			 future;
								(7)include a certification that such Rule is expected to support the economy in achieving stable
			 prices and maximum natural employment over the long term; and
							(8)include a calculation that describes with mathematical precision the expected annual inflation rate
			 over a 5-year period.
							(d)GAO reportThe Comptroller General of the United States shall compare the Directive Policy Rule submitted
			 under subsection (b) with the rule that was most recently submitted to
			 determine whether the Directive Policy Rule has materially changed. If the
			 Directive Policy Rule has materially changed, the Comptroller General
			 shall, not later than 7 days after each meeting of the Federal Open Market
			 Committee, conduct an audit of the Rule and submit a report to the
			 appropriate congressional committees specifying whether the Rule submitted
			 after that meeting and the Federal Open Market Committee are in compliance
			 with this section.
						(e)Changing market conditions
							(1)Rule of constructionNothing in this Act shall be construed to require that the plans with respect to the systematic
			 quantitative adjustment of the Policy Instrument Target described under
			 subsection (c)(2) be implemented if the Federal Open Market Committee
			 determines that such plans cannot or should not be achieved due to
			 changing market conditions.
							(2)GAO approval of updateUpon determining that plans described in paragraph (1) cannot or should not be achieved, the
			 Federal Open Market Committee shall submit an explanation for that
			 determination and an updated version of the Directive Policy Rule to the
			 Comptroller General of the United States and the appropriate congressional
			 committees not later than 48 hours after making the determination. The
			 Comptroller General shall, not later than 48 hours after receiving such
			 updated version, conduct an audit and issue a report determining whether
			 such updated version and the Federal Open Market Committee are in
			 compliance with this section.
							(f)Directive Policy Rule and Federal Open Market Committee not in compliance
							(1)In generalIf the Comptroller General of the United States determines that the Directive Policy Rule and the
			 Federal Open Market Committee are not in compliance with this section in
			 the report submitted pursuant to subsection (d), or that the updated
			 version of the Directive Policy Rule and the Federal Open Market Committee
			 are not in compliance with this section in the report submitted pursuant
			 to subsection (e)(2), the Chairman of the Board of Governors of the
			 Federal Reserve System shall, not later than 7 legislative days after the
			 date of submission of such a report, testify before the appropriate
			 congressional committees as to why the Directive Policy Rule, the updated
			 version, or the Federal Open Market Committee is not in compliance.
							(2)GAO auditNotwithstanding subsection (b) of section 714 of title 31, United States Code, upon submitting a
			 report of noncompliance pursuant to subsection (d) or subsection (e)(2)
			 and after the period of 7 legislative days described in paragraph (1), the
			 Comptroller General shall audit the conduct of monetary policy by the
			 Board of Governors of the Federal Reserve System and the Federal Open
			 Market Committee upon request of the appropriate congressional committee.
			 Such committee may specify the parameters of such audit.
							(g)Congressional hearingsThe Chairman of the Board of Governors of the Federal Reserve System shall, if requested by either
			 of the appropriate congressional committees and not later than 7
			 legislative days after such request, appear before such committee to
			 explain any change to the Directive Policy Rule.
						.
			(b)Conforming amendmentThe second sentence of subsection (b) of section 714 of title 31, United States Code, is amended by
			 striking Audits and inserting Except as provided in section 2C(f) of the Federal Reserve Act, audits.
			3.Federal Open Market Committee blackout period
			Section 12A of the Federal Reserve Act (12 U.S.C. 263) is amended by adding at the end the
			 following new subsection:
			
				(d)Blackout period
					(1)In generalDuring a blackout period, the only public communications that may be made by members and staff of
			 the Committee with respect to macroeconomic or financial developments or
			 about current or prospective monetary policy issues are the following:
						(A)The dissemination of published data, surveys, and reports that have been cleared for publication by
			 the Board of Governors of the Federal Reserve System.
						(B)Answers to technical questions specific to a data release.
						(C)Communications with respect to the prudential or supervisory functions of the Board of Governors.
						(2)Blackout period definedFor purposes of this subsection, and with respect to a meeting of the Committee described under
			 subsection (a), the term blackout period means the time period that—
						(A)begins immediately after midnight on the day that is one week prior to the date on which such
			 meeting takes place; and
						(B)ends at midnight on the day after the date on which such meeting takes place..
		4.Requirements for stress tests and supervisory letters for the Board of Governors of the Federal
			 Reserve System
			(a)Stress test rulemaking, GAO review, and publication of resultsSection 165(i)(1)(B) of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C.
			 5365(i)(1)(B)) is amended—
				(1)by amending clause (i) to read as follows:
					
						(i)shall—
							(I)issue regulations, after providing for public notice and comment, that provide for at least 3
			 different sets of conditions under which the evaluation required by this
			 subsection shall be conducted, including baseline, adverse, and severely
			 adverse, and methodologies, including models used to estimate losses on
			 certain assets; and
							(II)provide copies of such regulations to the Comptroller General of the United States and the Panel of
			 Economic Advisors of the Congressional Budget Office before publishing
			 such regulations;; and
				(2)in clause (v), by inserting before the period the following: , including any results of a resubmitted test.
				(b)Publication of the number of supervisory letters sent to the largest bank holding companiesSection 165 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5365) is
			 further amended by adding at the end the following new subsection:
				
					(l)Publication of supervisory letter informationThe Board of Governors shall publicly disclose—
						(1)the aggregate number of supervisory letters sent to bank holding companies described in subsection
			 (a) since the date of the enactment of this section, and keep such number
			 updated; and
						(2)the aggregate number of such letters that are designated as Matters Requiring Attention and the aggregate number of such letters that are designated as Matters Requiring Immediate Attention..
			5.Frequency of testimony of the Chairman of the Board of Governors of the Federal Reserve System to
			 Congress
			(a)In generalSection 2B of the Federal Reserve Act (12 U.S.C. 225b) is amended—
				(1)by striking semi-annual each place it appears and inserting quarterly; and
				(2)in subsection (a)(2)—
					(A)by inserting and October 20 after July 20 each place it appears; and
					(B)by inserting and May 20 after February 20 each place it appears.
					(b)Conforming amendmentParagraph (12) of section 10 of the Federal Reserve Act (12 U.S.C. 247b(12)) is amended by striking semi-annual and inserting quarterly.
			6.Vice Chairman for Supervision report requirementSection 10 of the Federal Reserve Act is amended—
			(1)by redesignating paragraph (12) as paragraph (11); and
			(2)in paragraph (11), as so redesignated, by adding at the end the following: In each such appearance, the Vice Chairman for Supervision shall provide written testimony that
			 includes the status of all pending and anticipated rulemakings that are
			 being made by the Board of Governors of the Federal Reserve System. If, at
			 the time of any appearance described in this paragraph, the position of
			 Vice Chairman for Supervision is vacant, the Vice Chairman for the Board
			 of Governors of the Federal Reserve System (who has the responsibility to
			 serve in the absence of the Chairman) shall appear instead and provide the
			 required written testimony. If, at the time of any appearance described in
			 this paragraph, both Vice Chairman positions are vacant, the Chairman of
			 the Board of Governors of the Federal Reserve System shall appear instead
			 and provide the required written testimony..
			7.Economic analysis of regulations of the Board of Governors of the Federal Reserve System
			Section 11 of the Federal Reserve Act (12 U.S.C. 248) is amended by inserting after subsection (l)
			 the following new subsection:
			
				(m)Consideration of economic impacts
					(1)In generalBefore issuing any regulation, the Board of Governors of the Federal Reserve System shall—
						(A)clearly identify the nature and source of the problem that the proposed regulation is designed to
			 address, assess the significance of that problem, and assess whether any
			 new regulation is warranted;
						(B)assess the qualitative and quantitative costs and benefits of the proposed regulation and propose
			 or adopt a regulation only on a reasoned determination that the benefits
			 of the proposed regulation outweigh the costs of the regulation;
						(C)identify and assess available alternatives to the proposed regulation that were considered,
			 including any alternative offered by a member of the Board of Governors of
			 the Federal Reserve System or the Federal Open Market Committee and
			 including any modification of an existing regulation, together with an
			 explanation of why the regulation meets the regulatory objectives more
			 effectively than the alternatives; and
						(D)ensure that any proposed regulation is accessible, consistent, written in plain language, and easy
			 to understand and shall measure, and seek to improve, the actual results
			 of regulatory requirements.
						(2)Considerations and actions
						(A)Required actionsIn deciding whether and how to regulate, the Board shall assess the costs and benefits of available
			 regulatory alternatives, including the alternative of not regulating, and
			 choose the approach that maximizes net benefits. Specifically, the Board
			 shall—
							(i)evaluate whether, consistent with achieving regulatory objectives, the regulation is tailored to
			 impose the least impact on the availability of credit and economic growth
			 and to impose the least burden on society, including market participants,
			 individuals, businesses of different sizes, and other entities (including
			 State and local governmental entities), taking into account, to the extent
			 practicable, the cumulative costs of regulations; and
							(ii)evaluate whether the regulation is inconsistent, incompatible, or duplicative of other Federal
			 regulations.
							(B)Additional considerationsIn addition, in making a reasoned determination of the costs and benefits of a proposed regulation,
			 the Board shall, to the extent that each is relevant to the particular
			 proposed regulation, take into consideration the impact of the regulation,
			 including secondary costs such as an increase in the cost or a reduction
			 in the availability of credit or investment services or products, on—
							(i)the safety and soundness of the United States banking system;
							(ii)market liquidity in securities markets;
							(iii)small businesses;
							(iv)community banks;
							(v)economic growth;
							(vi)cost and access to capital;
							(vii)market stability;
							(viii)global competitiveness;
							(ix)job creation;
							(x)the effectiveness of the monetary policy transmission mechanism; and
							(xi)employment levels.
							(3)Explanation and commentsThe Board shall explain in its final rule the nature of comments that it received and shall provide
			 a response to those comments in its final rule, including an explanation
			 of any changes that were made in response to those comments and the
			 reasons that the Board did not incorporate concerns related to the
			 potential costs or benefits in the final rule.
					(4)Postadoption impact assessment
						(A)In generalWhenever the Board adopts or amends a regulation designated as a major rule within the meaning of section 804(2) of title 5, United States Code, it shall state, in its
			 adopting release, the following:
							(i)The purposes and intended consequences of the regulation.
							(ii)The assessment plan that will be used, consistent with the requirements of subparagraph (B), to
			 assess whether the regulation has achieved the stated purposes.
							(iii)Appropriate postimplementation quantitative and qualitative metrics to measure the economic impact
			 of the regulation and the extent to which the regulation has accomplished
			 the stated purpose of the regulation.
							(iv)Any reasonably foreseeable indirect effects that may result from the regulation.
							(B)Requirements of assessment plan and report
							(i)Requirements of planThe assessment plan required under this paragraph shall consider the costs, benefits, and intended
			 and unintended consequences of the regulation. The plan shall specify the
			 data to be collected, the methods for collection and analysis of the data,
			 and a date for completion of the assessment. The assessment plan shall
			 include an analysis of any jobs added or lost as a result of the
			 regulation, differentiating between public and private sector jobs.
							(ii)Submission and publication of reportThe Board shall, not later than 2 years after the publication of the adopting release, publish the
			 assessment plan in the Federal Register for notice and comment. If the
			 Board determines, at least 90 days before the deadline for publication of
			 the assessment plan, that an extension is necessary, the Board shall
			 publish a notice of such extension and the specific reasons why the
			 extension is necessary in the Federal Register. Any material modification
			 of the assessment plan, as necessary to assess unforeseen aspects or
			 consequences of the regulation, shall be promptly published in the Federal
			 Register for notice and comment.
							(iii)Data collection not subject to notice and comment requirementsIf the Board has published the assessment plan for notice and comment at least 30 days before the
			 adoption of a regulation designated as a major rule, the collection of
			 data under the assessment plan shall not be subject to the notice and
			 comment requirements in section 3506(c) of title 44, United States Code
			 (commonly referred to as the Paperwork Reduction Act). Any material
			 modification of the plan that requires collection of data not previously
			 published for notice and comment shall also be exempt from such
			 requirements if the Board has published notice in the Federal Register for
			 comment on the additional data to be collected, at least 30 days before
			 the initiation of data collection.
							(iv)Final actionNot later than 180 days after publication of the assessment plan in the Federal Register, the Board
			 shall issue for notice and comment a proposal to amend or rescind the
			 regulation, or shall publish a notice that the Board has determined that
			 no action will be taken on the regulation. Such a notice will be deemed a
			 final agency action.
							(5)Covered regulations and other actionsSolely as used in this subsection, the term regulation—
						(A)means a statement of general applicability and future effect that is designed to implement,
			 interpret, or prescribe law or policy, or to describe the procedure or
			 practice requirements of the Board of Governors, including rules, orders
			 of general applicability, interpretive releases, and other statements of
			 general applicability that the Board of Governors intends to have the
			 force and effect of law; and
						(B)does not include—
							(i)a regulation issued in accordance with the formal rulemaking provisions of section 556 or 557 of
			 title 5, United States Code;
							(ii)a regulation that is limited to the organization, management, or personnel matters of the Board of
			 Governors;
							(iii)a regulation promulgated pursuant to statutory authority that expressly prohibits compliance with
			 this provision; or
							(iv)a regulation that is certified by the Board of Governors to be an emergency action, if such
			 certification is published in the Federal Register..
		8.Salaries, financial disclosures, and office staff of the Board of Governors of the Federal Reserve
			 System
			(a)In generalSection 11 of the Federal Reserve Act (12 U.S.C. 248) is further amended—
				(1)by redesignating the second subsection (s) (relating to assessments, fees, and other charges for
			 certain companies) as subsection (t); and
				(2)by adding at the end the following new subsections:
					
						(u)Ethics standards for members and employees
							(1)Prohibited and restricted financial interests and transactionsThe members and employees of the Board of Governors of the Federal Reserve System shall be subject
			 to the provisions under section 4401.102 of title 5, Code of Federal
			 Regulations, to the same extent as such provisions apply to an employee of
			 the Securities and Exchange Commission.
							(2)Treatment of brokerage accounts and availability of account statementsThe members and employees of the Board of Governors of the Federal Reserve System shall—
								(A)disclose all brokerage accounts that they maintain, as well as those in which they control trading
			 or have a financial interest (including managed accounts, trust accounts,
			 investment club accounts, and the accounts of spouses or minor children
			 who live with the member or employee); and
								(B)with respect to any securities account that the member or employee is required to disclose to the
			 Board of Governors, authorize their brokers and dealers to send duplicate
			 account statements directly to Board of Governors.
								(3)Prohibitions related to outside employment and activitiesThe members and employees of the Board of Governors of the Federal Reserve System shall be subject
			 to the prohibitions related to outside employment and activities described
			 under section 4401.103(c) of title 5, Code of Federal Regulations, to the
			 same extent as such prohibitions apply to an employee of the Securities
			 and Exchange Commission.
							(4)Additional ethics standardsThe members and employees of the Board of Governors of the Federal Reserve System shall be subject
			 to—
								(A)the employee responsibilities and conduct regulations of the Office of Personnel Management under
			 part 735 of title 5, Code of Federal Regulations;
								(B)the canons of ethics contained in subpart C of part 200 of title 17, Code of Federal Regulations,
			 to the same extent as such subpart applies to the employees of the
			 Securities and Exchange Commission; and
								(C)the regulations concerning the conduct of members and employees and former members and employees
			 contained in subpart M of part 200 of title 17, Code of Federal
			 Regulations, to the same extent as such subpart applies to the employees
			 of the Securities and Exchange Commission.
								(v)Disclosure of staff salaries and financial informationThe Board of Governors of the Federal Reserve System shall make publicly available, on the website
			 of the Board of Governors, a searchable database that contains the names
			 of all members, officers, and employees of the Board of Governors and each
			 Federal reserve bank who receive an annual salary in excess of the annual
			 rate of basic pay for GS–15 of the General Schedule, and—
							(1)the yearly salary information for such individuals, along with any nonsalary compensation received
			 by such individuals; and
							(2)any financial disclosures required to be made by such individuals..
				(b)Office staff for each member of the Board of GovernorsSubsection (l) of section 11 of the Federal Reserve Act (12 U.S.C. 248) is amended by adding at the
			 end the following: Each member of the Board of Governors of the Federal Reserve System may employ, at a minimum, 2
			 individuals, with such individuals selected by such member and the
			 salaries of such individuals set by such member. A member may employ
			 additional individuals as determined necessary by the Board of Governors..
			9.Requirements for international negotiations
			(a)Board of Governors requirementsSection 11 of the Federal Reserve Act (12 U.S.C. 248), as amended by section 8 of this Act, is
			 further amended by adding at the end the following new subsection:
				
					(w)International negotiations
						(1)Notice of negotiations; consultationAt least 90 calendar days before any member or employee of the Board of Governors of the Federal
			 Reserve System enters into negotiations with any foreign or multinational
			 entity, the Board of Governors shall—
							(A)issue a notice of negotiations to the Committee on Financial Services of the House of
			 Representatives and the Committee on Banking, Housing, and Urban Affairs
			 of the Senate;
							(B)make such notice available to the public, including on the website of the Board of Governors; and
							(C)solicit public comment, and consult with the committees described under subparagraph (A), with
			 respect to the topic matter, scope, and goals of the negotiations.
							(2)Public reports on negotiationsAfter the end of any negotiation described under paragraph (1), the Board of Governors shall issue
			 a public report on the topics that were discussed at the negotiation and
			 any new or revised rulemakings or policy changes that the Board of
			 Governors believes should be implemented as a result of the negotiations.
						(3)Notice of agreements; consultationAt least 90 calendar days before any member or employee of the Board of Governors of the Federal
			 Reserve System enters into any agreement with any foreign or multinational
			 entity, the Board of Governors shall—
							(A)issue a notice of agreement to the Committee on Financial Services of the House of Representatives
			 and the Committee on Banking, Housing, and Urban Affairs of the Senate;
							(B)make such notice available to the public, including on the website of the Board of Governors; and
							(C)consult with such committees with respect to the nature of the agreement and any anticipated
			 effects such agreement will have on the economy..
			(b)FDIC requirementsThe Federal Deposit Insurance Act (12 U.S.C. 1811 et seq.) is amended by adding at the end the
			 following new section:
				
					50.International negotiations
						(a)Notice of negotiations; consultationAt least 90 calendar days before the Board of Directors enters into negotiations with any foreign
			 or multinational entity, the Board of Directors shall—
							(1)issue a notice of negotiations to the Committee on Financial Services of the House of
			 Representatives and the Committee on Banking, Housing, and Urban Affairs
			 of the Senate;
							(2)make such notice available to the public, including on the website of the Corporation; and
							(3)solicit public comment, and consult with the committees described under paragraph (1), with respect
			 to the topic matter, scope, and goals of the negotiations.
							(b)Public reports on negotiationsAfter the end of any negotiation described under subsection (a), the Board of Directors shall issue
			 a public report on the topics that were discussed at the negotiation and
			 any new or revised rulemakings or policy changes that the Board of
			 Directors believes should be implemented as a result of the negotiations.
						(c)Notice of agreements; consultationAt least 90 calendar days before the Board of Directors enters into any agreement with any foreign
			 or multinational entity, the Board of Directors shall—
							(1)issue a notice of agreement to the Committee on Financial Services of the House of Representatives
			 and the Committee on Banking, Housing, and Urban Affairs of the Senate;
							(2)make such notice available to the public, including on the website of the Corporation; and
							(3)consult with such committees with respect to the nature of the agreement and any anticipated
			 effects such agreement will have on the economy..
			(c)Treasury requirementsSection 325 of title 31, United States Code, is amended by adding at the end the following new
			 subsection:
				
					(d)International negotiations
						(1)Notice of negotiations; consultationAt least 90 calendar days before the Secretary enters into negotiations with any foreign or
			 multinational entity, the Secretary shall—
							(A)issue a notice of negotiations to the Committee on Financial Services of the House of
			 Representatives and the Committee on Banking, Housing, and Urban Affairs
			 of the Senate;
							(B)make such notice available to the public, including on the website of the Department of the
			 Treasury; and
							(C)solicit public comment, and consult with the committees described under subparagraph (A), with
			 respect to the topic matter, scope, and goals of the negotiations.
							(2)Public reports on negotiationsAfter the end of any negotiation described under paragraph (1), the Secretary shall issue a public
			 report on the topics that were discussed at the negotiation and any new or
			 revised rulemakings or policy changes that the Secretary believes should
			 be implemented as a result of the negotiations.
						(3)Notice of agreements; consultationAt least 90 calendar days before the Secretary enters into any agreement with any foreign or
			 multinational entity, the Secretary shall—
							(A)issue a notice of agreement to the Committee on Financial Services of the House of Representatives
			 and the Committee on Banking, Housing, and Urban Affairs of the Senate;
							(B)make such notice available to the public, including on the website of the Department of the
			 Treasury; and
							(C)consult with such committees with respect to the nature of the agreement and any anticipated
			 effects such agreement will have on the economy..
			
